EXHIBIT 10.61


SECOND AMENDMENT TO THE MASTER LEASE


Wal-Mart Stores East, LP, individually and only as to Stores (as defined in the
Master Lease Agreement) owned, leased, or operated in AL, CT, DE, FL, GA, IN,
KY, ME, MD, MA, MI, MS, MO, NH, NJ, NM, NY, NC, OH, OK, PA, RI, SC, TN, VT, VA,
WI, WV; Wal-Mart Stores, Inc., individually and only as to Stores owned or
leased in AK, AR, AZ, CA, CO, HI, ID, IL, IA, KS, MN, MT, NE, NV, ND, OR, SD,
UT, WA, WY; Wal-Mart Louisiana, LLC, individually and only as to Stores owned or
leased in Louisiana; and Wal-Mart Stores Texas, LLC, individually and only as to
Stores owned or leased in Texas and as successor-in-interest to Wal-Mart Stores
(each referred to as “Landlord” for purposes of this Master Lease as it applies
to the Store) and CPI Corp. (“Tenant”), as successor-in-interest to Portrait
Corporation of America, Inc. (“PCA”) enter into this Second Amendment to the
Master Lease (this “Second Amendment”) as of the 20th day of August 2007.


Whereas, Landlord and PCA entered into the Master Lease Agreement effective June
8, 2007 (together with the any appendices, exhibits, attachments, and
amendments, the “Master Lease”); and


Whereas, Landlord consented to the Transfer; and


Whereas, Landlord and Tenant each desire to modify the Master Lease as described
more fully below.


Now therefore, in consideration of the mutual promises and premises set forth
above and below, the receipt and sufficiency of which both Tenant and Landlord
acknowledge, Tenant and Landlord each agree as follows:


1.  
All references to “Wal-Mart Stores Texas, LP” are hereby deleted and replaced
with “Wal-Mart Stores Texas, LLC.”



2.  
The reference in paragraph 8a(2) to February 1, 2007 is replaced with June 8,
2007.



3.  
All other provisions of the Master Lease that are inconsistent with the above
modification are amended to be consistent with the above modification.



4.  
This Second Amendment may be executed in one or more counterparts, all of which
are one and the same  Amendment and all of which become effective on the
Effective Date mentioned above.  A facsimile or digital signature of any party
is binding upon that party as if it were an original signature.



5.  
Except as expressly amended herein, the Master Lease remains in full force and
effect.



6.  
All capitalized terms used but not otherwise defined in this Second Amendment
have the same meaning as provided in the Master Lease.



[signature page to follow]




 










1 of 2
 
 

 
 

Signed:       Landlord: Wal-Mart Stores, Inc.            
By:
/s/Don R. Etheredge   September 14, 2007   Don R. Etheredge   Date  
Wal-Mart Stores, Inc.
           

 

Signed:      
Landlord: Wal-Mart Stores East, LP
           
By:
/s/Don R. Etheredge   September 14, 2007   Don R. Etheredge   Date  
Wal-Mart Stores East, LP
           

 

Signed:      
Landlord: Wal-Mart Stores Texas, LLC
           
By:
/s/Don R. Etheredge   September 14, 2007   Don R. Etheredge   Date  
Wal-Mart Stores Texas, LLC
           




Signed:      
Landlord: Wal-Mart Stores Louisina, LLC
           
By:
/s/Don R. Etheredge   September 14, 2007   Don R. Etheredge   Date  
Wal-Mart Stores Louisiana, LLC
           

 

Signed:      
Tenant: CPI Corp.
           
By:
/s/Renato Cataldo   September 13, 2007   Renato Cataldo   Date                







 










2 of 2